DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2, are objected to because of the following informalities: 
In claim 2, line 3, the word portion is misspelled “potion”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browning, Jr. (US 2018/0272172 A1).
Referring to Claim 1: Browning discloses an indoor zip coaster (17), comprising: 

b) At least one trolley (49) located on the rail, a rider who is suspended under the trolley being capable of riding along the rail (Fig. 8) (Para. [0061]); 
c) A first station (41) located along the rail (Fig. 1); 
d) A second station (39) located along the rail (Fig. 1); 
e) The rail having plural sections, with each section of the rail including an incline portion and a decline portion (37), with the trolley traversing the respective incline portion of one of the sections before traversing the respective decline portion of the one section (Para. [0060]) (Figs. 1 and 2); 
f) Each of the first and second stations containing the respective incline portion of the respective section and a ramp (89) for the rider to climb (Fig. 8) (Para. [0074]), the respective decline portion (37) of rail of a section extending from one of the first and second stations to the other of the first and second stations (Figs. 1 and 2) (Para. [0060]).

Referring to Claim 2: Browning discloses an indoor zip coaster (17), further comprising a building that contains the zip coaster rail (35), the building having a ceiling, the ceiling having a height, the incline potion of each of the sections limited in height by the ceiling height (Para. [0051]).

Referring to Claim 5: Browning discloses an indoor zip coaster (17), wherein each of the decline portions (37) has a slope, with a length of the zip coaster rail determined by the cumulative slopes (Fig. 11) (Para. [0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Browning in view of Liggett et al. (US 2017/0036123 A1).
Referring to Claim 3: Browning does not teach a third station. However, Liggett teaches a zip track and system, comprising a first, second, and third stations (170) located along the rail (20) (Fig. 4), the rail comprising at least three sections (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Browning to add a third station, as taught by Liggett, in order to allow users to travel longer expanses while also allowing resting points along the route.

Referring to Claim 3: Browning does not teach a third station. However, Liggett teaches a zip track and system, comprising a first, second, third and fourth stations (170) located along the rail (20) (Fig. 2), the rail comprising at least three sections (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Browning in view of Cylvick (US 2016/0046305 A1)
Referring to Claim 6: Browning teaches an indoor zip coaster (17), further comprising:
a) a gate (87) located at at least one of the first or second stations (39), the gate movable between open and closed positions by a gate actuator, with the gate in the closed position blocking movement of the trolley in a forward direction and with the gate in the open position allowing movement of the trolley in a forward direction (Fig. 8) (Para. [0074]).
	Browning does not teach a sensor to detect the trolley in a gated rail section and a controller to close the gate when the sensor detects the trolley in the respective rail section. 
However, Cylvick teaches an unattended, sefl-guide, zip-line, tour system and method, comprising: 
a) a gate (17, 18) located at at least one of the first or second stations (12, 22), the gate movable between open and closed positions by a gate actuator (19), with the gate in the closed position blocking movement of the trolley in a forward direction and with the gate in the open position allowing movement of the trolley in a forward direction (Para. [0074]) (Fig. 2);

c) a controller (40) having an input from the sensor and an output to the gate actuator (Para. [0090]), the controller causing the gate to be closed while a trolley (50) is located in the respective rail section (Para. [0077] and [0092]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Browning to use a sensor to detect the trolley in a gated rail section and a controller to close the gate when the sensor detects the trolley in the respective rail section, as taught by Cylvick, in order to enhance the safety of riders by preventing the accidental loading of a single line with multiple users (see Cylvick, Para. [0077]).

Referring to Claim 7: Browning does not teach an entry sensor and an exit sensor to detect the trolley between the entry and exit and a controller to close the gate when the sensor detects the trolley between the entry and exit. 
However, Cylvick teaches an unattended, self-guide, zip-line, tour system and method, wherein the sensor is an entry sensor (15, 37) located at an entry (16) to the respective rail section (Fig. 2), further comprising: 
a) an exit sensor (25, 37) located at an exit (22) of the respective rail section, the exit sensor connected to the controller (Para. [0076]) (Fig. 1); 
b) the controller (40) causing the gate to be closed while a trolley (50) is between the entry and exit sensors on the respective rail section (Para. [0077] and [0092]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to zip coaster systems: 
US-20160144869-A1; US-20210016116-A1; and US-20150217783-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617